Morton, J.
This is an appeal by the defendants from a taxation of costs in the Superior Court. The only item in dispute is that of travel for two terms or sittings. The question seems to us to be settled by Bliss v. Tripp, 16 Gray, 287, and White v. Judd, 1 Met. 293.
The plaintiff says in his brief that he has given bond and taken out execution under Pub. Sts. c. 198, § 26, and asks for *68costs of this appeal and a separate execution therefor pursuant to § 27 of the same chapter. We see no reason why he should not have them.

Judgment affirmed with costs of this appeal and execution to issue therefor.